UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 AASIR AZZARMI,
                Plaintiff,                            20-CV-6835 (GBD) (BCM)
        -against-                                     ORDER
 KEY FOOD STORES CO-OPERATIVE
 INC., et al,
                Defendants.
                                                                                          7/6/21
BARBARA MOSES, United States Magistrate Judge.

         On June 1, 2021, with the Court's permission, pro se plaintiff Aasir Azzarmi filed his
Amended Complaint. (Dkt. No. 34.) On June 21, 2021, defendants Key Food Stores Cooperative
Inc. (Key Food) and Madeline Donohue filed a motion to dismiss the Amended Complaint
pursuant to Fed. R. Civ. P. 12(b)(6). (Dkt. No. 42.) Plaintiff now moves (1) to "convert" that motion
into a motion for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) or, in the alternative,
(2) for judgment on the pleadings (presumably in favor of plaintiff) pursuant to Rule 12(c). (Dkt.
No. 49.) Plaintiff argues that since Key Food answered his original Complaint on January 7, 2021
(Dkt. No. 15), and since Donohue, although not named in the original Complaint, is "just a
managing agent" for Key Food, their Rule 12(b)(6) motion is "untimely" and must be converted
into a Rule 12(c) motion. (Dkt. No. 49 at ECF page 2.)

       Plaintiff's motion is DENIED. Neither Key Food nor Donohue has answered the Amended
Complaint. Instead, they filed their Rule 12(b)(6) motion within the deadline set by this Court (see
Dkt. No. 32), making it both timely and procedurally appropriate.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 49.

Dated: New York, New York
       July 6, 2021                           SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
